Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejection-Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims of the present application are emboldened while the copending applications are not. 
Claim 1:
A window system, comprising: a plurality of windows in communication with each other; the plurality of windows each integrating therein one or more sensors into a frame of at least one window; and at least one processor configured to sense a security event, responsive to information from the plurality of windows, wherein the at least one processor is configured to increase and decrease transmissivity responsive to input received from the one or more sensors.

14/944,093, U.S. 9677327

1. A smart window-based security system, comprising: a plurality of smart windows, each smart window of the plurality of smart windows having at least one electrochromic window and at least one sensor integrated into the smart window; and the plurality of smart windows coupled together in a system having at least one processor configured to detect a personal or property security threat based on information from sensors of the plurality of smart windows, the at least one processor configured to increase transmissivity of each smart window of the plurality of smart windows, responsive to detecting the personal or property security threat.

7. A security system with smart windows, comprising: a plurality of smart windows networked to form a system having at least one processor; the plurality of smart windows each integrating therein one or more sensors and at least one electrochromic window; the at least one processor configured to control transmissivity of the at least one electrochromic window of each of the plurality of smart windows, based on information from the plurality of smart windows; and the at least one processor configured to sense a personal or property security threat, responsive to the information from the plurality of smart windows, and the at least one processor configured to increase transmissivity of each smart window of the plurality of smart windows, responsive to sensing the personal or property security threat.

14. A method of operating a security system having smart windows, performed by at least one processor, comprising: receiving sensor information from a plurality of smart windows each having at least one electrochromic window and at least one sensor, wherein the at least one electrochromic window is operated in accordance with the at least one sensor; detecting a security event, based on the sensor information; and cycling transmissivity of at least a subset of the plurality of smart windows, responsive to detecting the security event.

15/620,686, U.S. 10280682
1. A smart window-based security system, comprising:a plurality of smart windows, each smart window of the plurality of smart windows having at least one electrochromic window and at least one sensor integrated into the smart window; and the plurality of smart windows coupled together in a system having at least one processor configured to detect a personal or property security threat based on information from sensors of the plurality of smart windows, the system having the at least one processor further configured to couple to a network, and configured to send an alert via the network, responsive to detecting the personal or property security threat, the at least one processor configured to increase transmissivity of each smart window of the plurality of smart windows, responsive to detecting the personal or property security threat.
6. A security system with smart windows, comprising: a plurality of smart windows networked to form a system having at least one processor; the plurality of smart windows each integrating therein one or more sensors and at least one electrochromic window; the at least one processor configured to control transmissivity of the at least one electrochromic window of each of the plurality of smart windows, based on information from the plurality of smart windows; and the at least one processor configured to sense a personal or property security threat, responsive to the information from the plurality of smart windows, wherein the plurality of smart windows includes a distributed device network architecture in which a plurality of processors and the plurality of smart windows, each with one or more sensors, are distributed, the at least one processor configured to direct decreased transmissivity of one or more of the plurality of smart windows of a designated room, responsive to sensing a physical intrusion in a differing room, based on the information from the plurality of smart windows.

11. A method of operating a security system having smart windows, performed by at least one processor, comprising: receiving sensor information from a plurality of smart windows each having at least one electrochromic window and at least one sensor, wherein the at least one electrochromic window is operated in accordance with the at least one sensor; detecting a security event, based on the sensor information; and cycling transmissivity of at least a subset of the plurality of smart windows, responsive to detecting the security event.

16/404,394, U.S. 10,590,698
1. A smart window-based security system, comprising: a plurality of smart windows, each smart window of the plurality of smart windows having at least one electrochromic window and at least one sensor integrated into a frame of the smart window; and the plurality of smart windows coupled together in a system having at least one processor configured to detect a personal or property security threat based on information from the at least one sensor of the plurality of smart windows, wherein the at least one processor is configured to increase and decrease transmissivity responsive to input received from the at least one sensor.

7. A security system with smart windows, comprising: a plurality of smart windows networked to form a system having at least one processor; the plurality of smart windows each integrating one or more sensors into a frame of at least one electrochromic window; and the at least one processor configured to increase and decrease transmissivity of the at least one electrochromic window of each of the plurality of smart windows, based on information from the one or more sensors.

14. A method of operating a security system having smart windows, performed by at least one processor, comprising: receiving sensor information from a plurality of smart windows each having at least one electrochromic window and at least one sensor integrated into a frame of the at least one electrochromic window, wherein transmissivity of the at least one electrochromic window is increased and decreased in accordance with the at least one sensor; and detecting a security event, based on the sensor information, wherein the transmissivity is increased and decreased responsive to the detecting.

16/820,380, U.S. 11066872
1. A security system with smart windows, comprising: a plurality of smart windows in communication with each other to form a system having at least one processor; the plurality of smart windows each integrating therein one or more sensors into a frame of at least one electrochromic window; and the at least one processor configured to sense a security event, responsive to information from the plurality of smart windows, wherein the at least one processor is configured to increase and decrease transmissivity responsive to input received from the at least one sensor.

8. A security system with smart windows, comprising: a plurality of electrochromic windows networked together; at least one of the plurality of electrochromic windows integrating one or more sensors into a frame of the at least one electrochromic window; and a controller configured to increase and decrease transmissivity of the at least one electrochromic window, based on information from the one or more sensors.
15. A method, comprising: receiving sensor information from at least one sensor integrated into a frame of an electrochromic window, wherein transmissivity of the electrochromic window is increased and decreased in accordance with the at least one sensor; and detecting a security event, based on sensor information, wherein the transmissivity is increased and decreased responsive to the detecting.

Claim 1 is obvious double-patent rejected over the following copending claims of 14/944,093, U.S. 9677327: 1, 7, and 14.
Claim 1 is obvious double-patent rejected over the following copending claims of 15/620,686, U.S. 10280682: 1, 6, and 11.
Claim 1 is obvious double-patent rejected over the following copending claims of 16/404,394, U.S. 10,590,698: 1, 6, and 11.
Claim 1 is obvious double-patent rejected over the following copending claims of 16/820,380, U.S. 11,066,872: 1, 6, and 11

Claim 1 claims, in part: 
“wherein the at least one processor is configured to increase and decrease transmissivity responsive to input received from the one or more sensors.”
However, each of the copending applications/patent’s claims includes the adjustment or changing the transmissivity of smart windows in their respective embodiments. For these reasons, claim 1 is rejected as indicated above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil H. Syed, whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8229. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        
 
/NABIL H SYED/           Primary Examiner, Art Unit 2683